UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6836



WILLIS WHITE,

                                             Petitioner - Appellant,

          versus


PAT CHAVIS, Superintendent,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Graham C. Mullen, Chief
District Judge. (CA-98-52-5-MU)


Submitted:   December 16, 1999           Decided:   December 27, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Willis White, Appellant Pro Se. Clarence Joe DelForge, III, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willis White seeks to appeal the district court’s order deny-

ing relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. See White v. Chavis, No. CA-98-52-5-

MU (W.D.N.C. June 7, 1999).* We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
June 3, 1999, the district court’s records show that it was entered
on the docket sheet on June 7, 1999. It is the date the order was
entered on the docket sheet that we take as the effective date of
the district court’s decision. See Fed. R. Civ. P. 58 and 79(a);
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2